Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 12-11-2020, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 102 and 103 previously set forth are withdrawn. 
	The examiner appreciates the applicant noting where the support for the amendments is located in the specification. 
The Application was filed on 6/3/2019.
Claim(s) 1-29 are pending for examination. Claim(s) 1, 10, 16, 24, 25 is/are independent claim(s).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recited “simultaneously” of Claim 1, 5, 10, 16, 20, 24, 25, 29.  

The applicant may amend the specification to include the terms and provide antecedent basis without introducing new matter into the specification, or the terms may be removed from the claims. 

Examiners Interpretation of Claim(s) 1-15 and 25-29: 
Claim(s) 1-15 is/are interpreted as being statutory. For purposes of USC 101, the examiner has interpreted the “computer system” as necessarily including hardware. That is to say the “computer system” interpreted as being hardware only or having hardware parts and not merely being software only, The specification defines the “computer system” as “a physical hardware system and includes one or more data processing systems” and that “data processing system 1600 can be used to implement … computer system 210” (specification ¶ [0067, 0150-153]; Figs. 2-4, 16). 
Claim(s) 25-29 is/are interpreted as being statutory. For purposes of USC 101, the examiner has interpreted the “computer program product … comprising: a computer-readable storage media” as not being transmission media. The specification defines the “computer- readable storage media” as “a physical or tangible storage device used to store program code 1618 rather than a medium that propagates or transmits program code 1618” (specification ¶ [0160]; Fig. 16). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-18, 20-27, 29 is/are r rejected under 35 U.S.C. 103 as being unpatentable over Huang; Nankun et al. US Pub. No. 2014/0244455 (Huang) in view of Stueckemann; Peter C. et al. US Pub. No. 2016/0342752 (Stueckemann). 

Claim 1: 
	Huang teaches: 
A form processing system [¶ 0056, Fig. 2] (tax form preparation) comprising:
a computer system [¶ 0115, Fig. 37] (computing device);
a form database in the computer system [¶ 0081, 103] (tax form database), [¶ 0088, Fig. 21] (form from the database with fields for tax information) [¶ 0051-54, 66, 81; Figs. 5, 7, 17, 20, 21, 25, 26] (receive image of tax document) … ;
a policy, wherein the policy includes maps that comprise mapping metadata defining relationships between the fields in forms and text from documents based on document types for the documents [¶ 0005, 43, 82, 97, 104, 107; Fig. 31] (mapping fields of tax document to fields of tax return application) [¶ 0003, 44, 97, 102-104; Figs. 31-32] (determining the type of tax document that was imaged by the user); and
a form manager in the computer system [¶ 0054] (host for managing tax preparation), wherein the form manager:
receives a selection of a form of the plurality of forms in the form database from a client device over a network [¶ 0008, 81, 91] (select forms; also in a broad sense Huang is directed toward tax form preparation for filing with the government, so the user has made a broad “selection” of creating tax forms) [¶ 0063-63; Fig. 4] (selection of type of documents to enter);
…
receives the image of the document, wherein the document has a document type [¶ 0051-54, 66, 81; Figs. 5, 7, 17, 20, 21, 25, 26] (receive image of tax document) [¶ 0059] (these are all “document types”: W-2, 1099-A, 1099-B, 1099-C, 1099-DIV, 1099-G, 1099-H, 1099-INT, 1099-OID, 1099-LTC, 1099-PATR, 1099-Q, and 1098); 
sends the image of the document to an optical character recognition engine [¶ 0054, 61, 81, 90-92, 98, 107-108, 113-114] (OCR);
receives text from the optical character recognition engine [¶ 0107] (OCR results are provided to visualizer, map OCR results to fields);
stores the text in a data structure based on the document type for the document [¶ 0098-104, 107, Figs. 28A-C] (table or data structures for storing OCR results and populating fields);
fills a set of the fields in the form using selected text from the text stored in the data structure using a map in the maps that defines a relationship between the set of the fields in the form and the text to create a filled form using the map [¶ 0030, 40, 43, 107, 113-114; Figs. 18, 28A-C, 31, 34A-E] (tax return may be populated with received tax data from OCR results by mapping fields); and
sends the filled form to the client device over the network [¶ 0029, 37, 55, 67, 109] (transmitting results, display results in interface) [¶ 0084] (tax return in filed).

Huang fails to teach, but Stueckemann teaches: 
… wherein the form database includes a plurality of forms with fields [¶ 0051-52, 60, 94, 175, 182, ] (select one of a plurality of predefined forms)
…
sends a webpage to the client device that simultaneously displays a form section that has the fields to receive text and a document upload section with controls to upload an image of a document [¶ 0132, 145-149; Figs. 24B, 25-30] (Fig. 24B and Fig. 25 show text fields along with a “Scan” button, the section of the interface with the scan button is “a document upload section”) [¶ 0055, 135-136, Fig. 8] (web-based user interface for a website, the screens in the figures are web pages);


	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of filing tax forms in Huang and the method of document management in Stueckemann, with a reasonable expectation of success. 
	The motivation for this combination would have been “reduce paperwork” [Stueckemann: ¶ 0239] and reduce errors in forms and make data collection more convenient and less time consuming [Stueckemann: ¶ 0007].

Claim 2: 
	Huang teaches: 
The form processing system of claim 1 further comprising:
a designer in the form manager that receives a user input selecting the form, the document type for the document, and a mapping between the text for the document having the document type and the set of the fields in the form and stores the mapping between the text for the document type and the set of the fields in the form as mapping metadata for the document type [¶ 0005, 43, 82, 97, 104, 107; Fig. 31] (mapping fields of tax document to fields of tax return application) [¶ 0003, 44, 97, 102-104; Figs. 31-32] (determining the type of tax document that was imaged by the user) [¶ 0098-104, 107, Figs. 28A-C] (table or data structures for storing OCR results and populating fields).
 
Claim 4: 
	Huang teaches: 
The form processing system of claim 1 further comprising:
a resolver in the form manager that stores text from documents in data structures based on the document types for the documents, wherein the text is from optical character recognition processing of images of the documents [¶ 0098-104, 107, Figs. 28A-C] (table or data structures for storing OCR results and populating fields) ¶ 0107] (OCR results are provided to visualizer, map OCR results to fields) [¶ 0054, 61, 81, 90-92, 98, 107-108, 113-114] (OCR).

Claim 5: 
	Huang teaches: 
The form processing system of claim 1, wherein a browser in the client device receives the filled form and simultaneously displays the filled form and the image of the document in the browser on a display system in the client device [¶ 88-91, Fig. 21] (Fig. 21 shows the filled in form with the source image) [¶ 0110-113, Figs. 34C-34E, 35B-35D] (these figures also show the filled in from next to the source image).

Claim 6: 
	Huang teaches: 
The form processing system of claim 1, wherein a browser in the client device receives the filled form and displays the filled form in the browser on a display system in the client device [¶ 0055, 57, 58, 63, 75, 83, 93, 114] (browser) [¶ 0030, 40, 43, 107, .

Claim 7: 
	Huang teaches: 
The form processing system of claim 1, wherein the form manager receives a completed form from the client device over the network  [¶ 0030, 40, 43, 107, 113-114; Figs. 18, 28A-C, 31, 34A-E] (tax return may be populated with received tax data from OCR results by mapping fields) [¶ 0029, 37, 55, 67, 109] (transmitting results, display results in interface) [¶ 0084] (tax return in filed).

Claim 8: 
	Huang teaches: 
The form processing system of claim 1, wherein the document type is one of a driver's license, a passport, a social security card, a birth certificate, an expense report, an employment application, and a Form W-2 [¶ 0008, 59, 66, 88, 90, 106, 112] (W-2).

Claim 9: 
	Huang teaches: 
The form processing system of claim 1, wherein the data structure is one of, a table, a database, a flat file, and a linked list [¶ 0098-104, 107, Figs. 28A-C] (table or data structures for storing OCR results and populating fields) [¶ 0081, 103] (tax form database) [¶ 0088, Fig. 21] (form from the database with fields for tax information).

Claims 10-18, 20-27, 29: 
Claim(s) 10, 16, 24, 25 is/are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. 
Claims 1, 10 are “system” claims, Claims 16, 24 are a “method” claims, and Claim 25 is a “product” or “medium” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 11-14 is/are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. Claims 11-14 together are similar to claim 1.
Claim(s) 17 is/are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. Claims 16 and 17 together are similar to claim 1.
Claim(s) 26 is/are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. Claims 25 and 26 together are similar to claim 1.
Claim(s) 18, 27 is/are substantially similar to Claim 2 and are rejected using the same art and the same rationale as Claim 2. 
Claim(s) 12 is/are substantially similar to Claim 4 and are rejected using the same art and the same rationale as Claim 4. 
Claim(s) 20, 29 is/are substantially similar to Claim 5 and are rejected using the same art and the same rationale as Claim 5. 

Claim(s) 22 is/are substantially similar to Claim 7 and are rejected using the same art and the same rationale as Claim 7. 
Claim(s) 23 is/are substantially similar to Claim 8 and are rejected using the same art and the same rationale as Claim 8. 

Claims 3, 19, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang; Nankun et al. US Pub. No. 2014/0244455 (Huang) in view of Stueckemann; Peter C. et al. US Pub. No. 2016/0342752 (Stueckemann) in view of Drescher; Michael US Pub. No. 2020/0348809 (Drescher).
Claim 3: 
	Huang and Stueckemann teach all the elements as shown above. 
	Huang, Stueckemann fail to teach, but Drescher teaches: 
The form processing system of claim 1 further comprising:
a designer in the form manager that receives a user input defining the fields in the form and an arrangement of the fields and stores the fields and the arrangement of the fields as form metadata [¶ 0042, 46] (user to alter captured/recognized values in data fields). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of filing tax forms in 
	The motivation for this combination would have been “to eliminate or minimize the need for a user to interact with a data entry form when table data is captured from a document image” [Drescher: ¶ 0004].
	
Claims 19, 28: 
Claim(s) 19, 28 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
O'Brien; Laura Ruth US 20170103230 A1 teaches: Fig.2A-field input with image upload; identity described in the driver's license may be extracted, fields populated with extracted info [¶ 0054, 57, 63, 72, 78-79, 87, 89, 113]; identify the type of document; OCR [¶ 0063]; 
Geng; Kunling et al. US 10628633 teaches:  field to receive text or field for filling along with allowing the user to specify a path for an upload [Col. 6, Ln. 13-30] text box with upload button [Col. 2, Ln. 35-52; Col. 7, Ln. 6-33].

NEPOMNIACHTCHI; Grigori et al. US 20190188464 teaches: photograph of a particular document (e.g., his driver license), extract relevant data, automatically populate various fields of an enrollment application; set of fields known to be available can be determined based on the document type. 
Mande; Christian et al. US 20170006114 teaches: scanned image of the user's driver's license (or other ID); OCR; pre-populated; identify the ID type. 
Pancholi; Chirag et al. US 20180342018 teaches: capture an image of his or her driver's license, extracts consumer data; fields that are populated with the OCR-enabled automatic data entry. 
Amtrup; Jan W. et al. US 20150269433 teaches: ¶ [0289] image of an ID such as a driver's license; extracting tax-pertinent data therefrom, and populating appropriate fields of the tax return; ¶ [0192-194] classify as ID, classifying the ID as a particular type of ID. 
Peters; Richard C. III US 20070094296 teaches: ¶ [0058] identify the type of document which is about to be scanned into the system, extraction of data, populate forms. 
Van Deventer; Jorgen et al. US 20150078671 teaches: type of the ID document is determined, map text to data groups; form populated with extracted data. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 12/11/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

35 USC 103 Rejection: 
The applicant argues that the amendments are not taught in the prior art (response pages 11-13). 
The examiner respectfully disagrees. 
Stueckemann teaches these amended elements as shown in the rejection above. 
O’Brien and Geng also teach the amended elements.
O'Brien; Laura Ruth US 20170103230 A1 teaches: Fig.2A-field input with image upload; identity described in the driver's license may be extracted, fields populated with extracted info [¶ 0054, 57, 63, 72, 78-79, 87, 89, 113]; identify the type of document; OCR [¶ 0063]; 
Geng; Kunling et al. US 10628633 teaches:  field to receive text or field for filling along with allowing the user to specify a path for an upload [Col. 6, Ln. 13-30] text box with upload button [Col. 2, Ln. 35-52; Col. 7, Ln. 6-33].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144